Citation Nr: 1528643	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  07-37 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial disability rating greater than 50 percent for posttraumatic stress disorder (PTSD) for the entire period on appeal.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq. 


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to June 1969.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

Records in the Virtual VA paperless claims processing system and Veterans Benefits Management System (VBMS) have been reviewed.  The Veteran was afforded a Board hearing in August 2010 that was presided over by the undersigned Acting Veterans Law Judge, and a transcript of the hearing is of record. 

In October 2010, the Board remanded the claim for an increased initial rating for PTSD for further evidentiary development.  In an August 2011 rating decision, the rating for PTSD was increased to 50 percent from March 2, 2011.  In an August 2012 decision, the Board granted an increased rating of 50 percent prior to March 2, 2011, and denied a disability rating greater than 50 percent from March 2, 2011.  The Board also remanded the matter of TDIU.  The Veteran then appealed the Board's August 2012 decision.  In January 2013, based on a Joint Motion for Partial Remand (JMR), the U.S. Court of Appeals for Veterans Claims (Court) issued an Order vacating the Board's August 2012 decision as to the issue on appeal and remanded the claim to the Board for further development and readjudication.  

In February 2014, the Board remanded the issue of a disability rating greater than 50 percent for PTSD from March 2, 2011, for further evidentiary development.  In November 2014, the Agency of Original Jurisdiction (AOJ) submitted the issue of entitlement to TDIU for extraschedular consideration to the Director of the Compensation and Pension Services.  In December 2014, the Director of Compensation Service denied entitlement to TDIU on an extra-schedular basis under 38 C.F.R. § 4.16(b).  The claims for entitlement to TDIU and entitlement to a rating greater than 50 percent from March 2, 2011, were denied in February 2015 supplemental statements of the case, and the case is again before the Board for further appellate proceedings. 

The Board notes that because the AOJ received no additional evidence not previously considered by the AOJ that is pertinent to the issue of entitlement to an initial disability rating greater than 50 percent prior to March 2, 2011, remand for a supplemental statement of the case pertaining to this issue is not necessary.  See 38 C.F.R. §§ 19.31, 19.37 (2014).  


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's service-connected PTSD is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms including chronic sleep impairment; anxiety; hypervigilance; irritability; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a work-like setting; it is not manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  

2.  The Veteran's service-connected disabilities are PTSD, rated as 50 percent disabling; lumbar strain with degenerative joint disease, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; left lower extremity radiculopathy associated with lumbar strain with degenerative joint disease, rated as 10 percent disabling; and right ear hearing loss, rated as noncompensable; the total combined rating for the entire period on appeal is 60 percent.

3.  The Veteran is rendered unable to secure or follow a substantially gainful occupation as a result of his service-connected disability.


CONCLUSIONS OF LAW

1.  For the entire period on appeal, the criteria for a disability rating greater than 50 percent for PTSD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with Prior Remand

In February 2014, the Board remanded the case and directed the AOJ to afford the Veteran a VA examination to determine the severity of the Veteran's PTSD, to include a discussion on how the Veteran's PTSD impacts employment and daily activities.  The Veteran was afforded a VA examination in June 2014, and the examiner provided the requested opinion.  The claim for an increased rating for PTSD was then readjudicated in an February 2015 supplemental statement of the case.

For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not substantially complied with, the Board errs as a matter of law when it fails to ensure compliance). 

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2014).  

Prior to the recertification of the appeal to the Board, the Veteran submitted to the AOJ a February 2015 addendum opinion by Dr. B. that has not been afforded initial AOJ consideration.  Because the addendum opinion provides no additional symptoms regarding the Veteran's PTSD since Dr. B.'s November 2013 examination, remand of the issue for the AOJ to review the February 2015 addendum opinion and to issue a supplemental statement of the case is not warranted.  See 38 C.F.R. §§ 19.31, 19.37.  

Further, regarding the issue of entitlement to TDIU, because the Board is granting the matter on appeal, any error as to the duties to notify and assist or as to the requirement for initial AOJ consideration of additional relevant evidence and issuance of a supplemental statement of the case is harmless error. 

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also notify the Veteran of the information regarding how an effective date and disability rating are determined.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO provided pre-adjudication notice by letter in May 2005, which discussed the evidence necessary to support the underlying claim for entitlement to service connection for PTSD.  Because entitlement to service connection for PTSD has been granted and an effective date and initial rating have been assigned, the purpose for serving notice has been fulfilled and further VCAA notice as to the increased rating claim is unnecessary.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).


Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, Social Security Administration (SSA) records, and lay statements have been associated with the record.  The Board also notes that the Veteran reports and the medical evidence shows that since 2010 he has not received any form of mental health treatment, he has not been on any mental health medications, and he has not received any counseling.  

Additionally, during the period currently on appeal, the Veteran was afforded VA examinations in July 2005, March 2011, and June 2014.  The examiners each conducted examinations and provided sufficient information regarding the Veteran's psychological manifestations such that the Board can render an informed determination.  The Board finds that the examinations are adequate for rating purposes.  

Rating Principles

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

PTSD

The Veteran's service-connected PTSD is currently rated as 50 percent disabling for the entire appeal period under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (PTSD).  The Veteran contends that this rating does not accurately depict the severity of his condition.  

The General Rating Formula for Mental Disorders provides that mental disorders are to be rated under 38 C.F.R. § 4.130 as follows:

50 percent disabled for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened effect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

70 percent disabled for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

100 percent disabled for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name. 

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.   The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

A Global Assessment of Functioning (GAF) score can indicate the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  However, disability ratings are not assigned based solely on GAF scores.  See 38 C.F.R. § 4.130.  

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

The Veteran's PTSD is currently rated under DC 9411.  The Board acknowledges that the Veteran has also been diagnosed with other psychiatric disorders other than PTSD, including drug and alcohol abuse and depressive disorder.  See March 2011 VA examination; November 2013 DBQ by Dr. B.  The medical evidence shows that it is possible to differentiate which symptoms are attributed to PTSD and to drug and alcohol abuse, in that the Veteran's drug and alcohol abuse is separate from his symptoms of PTSD.  Id.  On the other hand, the evidence shows that it is not possible to differentiate what symptoms are attributed to each diagnosis of PTSD or depressive disorder.  See March 2011 VA examination.  Therefore, the Board must consider all of the Veteran's psychiatric symptoms other than drug and alcohol abuse in rendering an evaluation for PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  The Veteran's PTSD is currently rated under DC 9411.  Any psychiatric disorder is rated under the General Rating Formula for Mental Disorders, and the criteria under this formula shall be considered no matter what diagnostic code is assigned.  Because DC 9411 contemplates the Veteran's service-connected diagnosis of PTSD and his psychiatric symptoms, the Board concludes that the Veteran is appropriately rated under DC 9411.

For the entire period on appeal, the evidence shows that the Veteran's service-connected PTSD is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms including chronic sleep impairment; anxiety; hypervigilance; irritability; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a work-like setting.  See e.g., VA treatment records from April 2005 to December 2014; November 2013 examination by Dr. B. 

The Board finds that the preponderance of the evidence is against a finding that the Veteran has psychiatric symptoms that are so severe as to cause occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  For example, there is no evidence of spatial disorientation or obsessional rituals which interfere with routine activities.  There is also no evidence of speech intermittently illogical, obscure, or irrelevant.  See e.g., April 2005 to December 2014 VA treatment records (Veteran's speech is shown as consistently within normal limits); March 2011 VA examination (Veteran's thought processes are goal directed with no evidence of tangentiality or circumstantiality).  Further, the Veteran's thinking is consistently noted as normal, logical, and intelligent.  See e.g., April 2005 to December 2014 VA treatment records; March 2008 VA treatment record; March 2011and June 2014 VA examinations (Veteran presented as quite intelligent and articulate).  Therefore, the Board does not find that the Veteran has deficiency in the area of thinking.  

Further, the Veteran's judgement is consistently shown to be within normal limits.  See e.g., December 2006 VA treatment record (Veteran recognizes that his use of alcohol continues to be a problem area); June 2007 VA treatment record (Veteran is able to recognize sign of depression and tries to take action); March 2011 VA examination (Veteran has significant insight to causes and symptoms of ongoing psychiatric disorders; he has demonstrated good judgment; he was provoked in recent past by a neighbor but did not resort to violence; he has removed weapons from home to avoid possible impulsive destruction); June 2014 VA examination (Veteran has good judgement in confrontational situations; Veteran was able to overcome a complaint with Animal Control with the assistance of a lawyer that he had been friendly with at the dog park).  For these reasons, the Board finds that the Veteran does not have deficiency in the area of judgement.  

The Board acknowledges that the record shows occasions when the Veteran appeared disheveled.  See March 2008 and November 2009 VA treatment records (Veteran appeared disheveled in conjunction with temporary increases of severity in his psychiatric symptoms, as discussed below); March 2011 VA examination (Veteran was slightly disheveled with scraggly gray hair, beard, and moustache; he admits he does not really care about the condition of his clothing because he never really has any appointments to go anywhere except to the local dog park; examiner noted that his hair and beard could use a trim).  The Board also acknowledges that the Veteran has reported that he does not like taking pills, and does not even like to take his heart pills.  However, because the vast majority of the evidence shows that the Veteran's appearance is within normal limits and that the Veteran generally maintains his hygiene, the Board does not find that the Veteran has neglect of personal appearance and hygiene.  See e.g., April 2005 to December 2014 VA treatment records (generally showing good grooming and hygiene); July 2005 VA examination (each day, the Veteran will usually eat breakfast and shower); March 2011 VA examination (Veteran showers about every other day; examiner opined Veteran's hygiene is within normal limits); June 2014 VA examination (Veteran reports bathing every day, cleaning his dentures daily, and jokingly refers to his somewhat longer beard as "my mountain man"). 

The Board acknowledges that the Veteran experiences episodes of anxiety and depression.  See April 2005 to December 2014 VA treatment records; see e.g., April 2005 VA treatment record (Veteran's depressive symptoms are in fairly good control with medication); July 2005 VA treatment record (Veteran's mood was noted as mildly dysphoric, with no suicidal ideation); March 2006 VA treatment record (Veteran has increased stress as he makes plans to retire);  September 2007 VA treatment record (Veteran's mood appears more depressed with limited activities and mood is noted as dysphoric); March 2008 VA treatment record (mood is noted as euthymic to mildly dysphoric; Veteran is more depressed because he expects his relationship with girlfriend will be ending, but he denied thoughts of self harm or harm to others); February 2012 VA treatment record (Veteran reported feeling down, depressed or hopeless for several days); November 2013 examination report by Dr. B. (Veteran stated that he experienced an increase in depression since 2010, when he stopped his medication); June 2014 VA examination (Veteran's reports mild depression).  

However, the vast majority of the medical evidence shows that the Veteran's mood is objectively within normal limits, the Veteran recurrently denies suicidal ideation or feelings of depression, and the Veteran recurrently reports improvements in his mood after his periods of increased depression.  See e.g., April 2005 to December 2014 VA treatment records (generally showing the Veteran's mood as objectively euthymic); December 2005 VA treatment record (Veteran's mood is stable since he restarted medication); June 2006 VA treatment record (Veteran is managing symptoms, mood is improved with increase in medication, and has "just a little depression"); August 2006 VA treatment record (mood is fairly stable and not many problems with depression; Veteran reported "doing good"); December 2007 VA treatment record (Veteran's mood is stable and he is managing PTSD symptoms fairly well); March 2012 VA treatment record (Veteran no longer takes his PTSD medications and mood has been okay; he reports that he is occasionally depressed but able to deal with these symptoms; he denies suicidal ideation); November 2013 to April 2014 and September 2014 VA treatment records (Veteran is not taking medication and denies suicidal ideation and depression).  
 
Further, though the Board acknowledges that during the appeal period the Veteran has had occasional thoughts of suicide, the majority of the objective medical evidence shows that the Veteran denies suicidal ideation and has consistently denied plan or intent of the same.  See April 2005 to December 2014 VA treatment records (showing the Veteran recurrently denies suicidal ideation); July 2005 VA examination (Veteran continues to suffer from depressed mood and intermittent thoughts of suicide); July 2005 VA treatment record (Veteran's mood was mildly dysphoric and Veteran reported feeling down, but denied suicidal thoughts); March 2011 VA examination (Veteran denied current thoughts of suicide); November 2013 examination report by Dr. B. (Veteran stated he has suicidal ideation on occasion, and he denied any current plan or intent); November 2013 VA treatment record (Veteran denied depression and suicidal ideation); see also below discussion regarding the Veteran's temporary periods of increased severity in psychiatric symptoms.  

The Board acknowledges that the Veteran experiences recurrent symptoms of irritability and anger.  See e.g., April 2005 to December 2014 VA treatment records (showing Veteran's reports of recurrent irritability and anger); August 2006 VA treatment record (Veteran reported some irritability and one "blow up about 10 days ago" during a parking incident); March 2011 VA examination (Veteran reported that he has problems with his temper off and on over the years, and most recent problem was with a neighbor over fence line resulting in a verbal altercations); November 2013 examination report by Dr. B. (Veteran reported that he becomes very angry by "stupidity," and he can also be irritable with his girlfriend and it's often not justified easily; Veteran reported that he does have some problems controlling his anger).  

However, the evidence shows that the Veteran is generally able to control his anger and irritability impulses, there are recurrent periods of improvement in these symptoms, and there is no evidence of periods of violence.  See e.g., April 2005 VA treatment record (Veteran completed court ordered anger management classes which taught him that his anger may have financial consequences; he has a "peace bond" and restricted from contact with his neighbor; though he generally feels in good control, he is aware that his anger could be dangerous); July 2005 VA treatment record (Veteran reported that he is irritable and angry, but he is able to stay in control by getting away from situations and isolating; he denied confrontations); June 2006 VA treatment record (Veteran continues to have some irritability, no recent problems with anger, and is containing his irritability); December 2006 VA treatment record (Veteran reported being calm, with no rage, and that his medication is helpful); September 2007 VA treatment record (Veteran is less irritable in general and has no angry outbursts); March 2011 VA examination (Veteran reported that he has tried to avoid trouble and confrontation); November 2013 examination report by Dr. B. (Veteran stated that he tries to walk away when he becomes angry).  Because the Veteran is generally able to control his impulses, and there is no period of violence shown, the Board finds that the Veteran does not have impaired impulse control (such as unprovoked irritability with periods of violence).  

Based on this evidence, the Board finds that near continuous panic or depression affecting the ability to function, independently, appropriately, and effectively is not shown.  However, because the Veteran continues to experience recurrent episodes of anger, irritability, and depression, the Board finds that the Veteran does have deficiency in the area of mood.  

The Board acknowledges that the Veteran has difficulty in establishing and maintaining effective relationships.  See e.g., April 2005 to December 2014 VA treatment records (showing that the Veteran recurrently isolates socially); November 2013 examination report by Dr. B. (showing that the Veteran is detached from others and isolates himself socially, has few close friends, and interacts briefly with acquaintances).  However, given the Veteran's ability to maintain long-term relationships with family members and his female companion, his ability to socialize daily with acquaintances at the dog park, and his consistently pleasant and cooperative behavior with others, the Board does not find that the Veteran has an inability to establish and maintain effective relationships.  See e.g., April 2005 to December 2014 VA treatment records (showing that the Veteran is consistently noted as pleasant and cooperative); October 2006 notice of disagreement (Veteran reported relationships with his female companion and uncle); December 2007, November 2009, and January 2010 VA treatment records (Veteran reports recurrent trips to Arkansas to visit with his brother and uncle); December 2007 VA treatment record (Veteran drives to the dog park every day and socializes a couple of hours each day); March 2011 VA examination (Veteran makes easy rapport with the examiner and easily makes conversation with strangers he may see at the dog park, where he visits daily; Veteran has a stable long term relationship with his live-in girlfriend); September 2010 (Veteran is going to dog park every day again); November 2013 examination report by Dr. B. (Veteran continues to live with his girlfriend, who is very outgoing, of approximately 30 years; the Veteran reported he is casually acquainted with a few people); June 2014 VA examination (Veteran reported being assisted by a lawyer that he had been friendly with at the dog park; Veteran is friendly with a neighbor and they split some expenses; Veteran reported that once per year he and his girlfriend travel to Puerto Vallarta, Mexico for a gathering of book editors, and he very much enjoys this as they are able to go out to eat).  

Based on this evidence, the Board does not find that the Veteran has an inability to establish and maintain effective relationships, and the Board does not find that the Veteran has deficiency in the area of family relations.

The evidence does show that the Veteran has difficulty in adapting to stressful circumstances (including work or a work-like setting).  See e.g., July 2005 VA treatment record (Veteran has isolation with situational stress); March 2006 VA treatment record (Veteran has increased stress as he makes plans to retire); June 2006 VA treatment record (Veteran has less stress with less work); March 2009 VA treatment record (Veteran is stressed about the economy); November 2013 examination report by Dr. B.  Accordingly, the Board finds that the Veteran has deficiency in the area of work due to his symptoms, including difficulty in adapting to stressful circumstances (including work or a work-like setting), difficulty establishing and maintaining effective relationships, and irritability.  See also discussion below regarding the matter of TDIU.  

The Board acknowledges that the Veteran has occupational and social impairment with deficiencies in the areas of work and mood.  However, for the above reasons, and given that the Veteran does not have deficiencies in the areas of family relations, judgment, and thinking, the Board concludes that occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood due to the Veteran's psychiatric symptoms is not shown.  The Board also notes that the Veteran has no deficiencies in the area of caring for another living thing, as the Veteran's relationship with his dog is consistently noted as a positive factor in his life, and the record shows that he cares for his dog diligently.  See e.g., March 2009 VA treatment record (Veteran talked about his dog who bring his structure as well as a great deal of comfort; caring for his dog gives him strong sense of responsibility with meaning and purpose in life).    

The Board acknowledges that on examination in November 2013, Dr. B. opined that the Veteran's level of impairment due to his symptoms is occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, and that this level of impairment has existed during the entire appeal period.  However, the determination as to whether the Veteran's psychiatric symptoms are so severe as to meet or approximate the criteria for 70 percent rating for PTSD is a factual conclusion that must be made with consideration of the nature and severity of the Veteran's symptoms.  See Vasquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The Board acknowledges that Dr. B.'s assessment shows that the Veteran has social and occupational impairment due to his psychiatric symptoms.  However, based on review of the remaining evidence of record, as discussed above, the Board finds that the preponderance of the evidence is against findings that deficiencies in family relations, judgment, and thinking are shown.  Accordingly, the Board does not conclude that the Veteran's symptoms are so severe as to cause occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.

On review, the Board finds that the evidence does not show that the Veteran has symptoms of such severity so as to approximate the level of impairment provided for a 70 percent rating in the rating schedule.  Therefore, the Board finds that during the entire appeal period, the preponderance of the evidence is against a finding that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood due to his psychiatric symptoms.  Thus, during the entire appeal period, the criteria for a disability rating of 70 percent have not been met or approximated.  See 38 C.F.R. § 4.130, DC 9411.  Therefore, for the entire period on appeal, a disability rating greater than 50 percent for PTSD is not warranted.  38 C.F.R. § 4.7.

The Board acknowledges that the evidence shows occasional episodes where the Veteran's psychiatric symptoms are shown to be more severe than discussed above.  However, these episodes of increased severity in psychiatric symptoms are shown by the lay and medical evidence to be temporary and are resolved.  See September 2005 VA treatment record (Veteran reported that the past month was "as bad as it has ever been"; he reported that he continued to feel worse and worse, with inability to concentrate, read, work, or even leave the house; he restarted his medication and reported that his mood improved immediately, and that he has been "fine" for the last week); March 2008 VA treatment record (Veteran appears more depressed and is isolating because he expects that his relationship with his girlfriend of 24 years will be ending, and he is trying to deal with his problems by denial and/or avoidance; Veteran presented 20 minutes late for appointment with uncombed hair and disheveled appearance); March 2009 VA treatment record (Veteran reported improvement in his relationship with his girlfriend, and the Veteran is noted as having good grooming and hygiene; Veteran is noted as functioning at baseline and is psychiatrically stable); November 2009 VA treatment record (Veteran presented as disheveled today, hair uncombed, has grown a beard, has a dirty coat; he reports having a difficult spring and summer, traveling alone in a rented RV, he felt isolated and did not like the lifestyle, misplaced his medications resulting in getting really depressed and having thoughts of suicide; Veteran's dog was attentive and comforting and he restarted his medications and his depression resolved; Veteran's dog later died, and he has since bought another dog, with which he has not yet bonded; Veteran reported that he and his girlfriend plan to separate when and if his house sells; Veteran's mood is noted as back to baseline); November 2013 examination report by Dr. B. (Veteran reported that after he stopped taking his medication in 2010, he became more depressed); January 2010 VA treatment record (Veteran still grieving the loss of his dog and is working with his new dog in training; Veteran appears to be getting along better with his girlfriend and is functioning at baseline; Veteran is noted as appearing clean and sober with good grooming and hygiene and euthymic mood); August 2010 Board hearing transcript at p. 8 (Veteran reported depression and suicidal planning for two weeks in 2009 and denied depression since that time);  September 2010 VA treatment record (Veteran has no major depressive episodes, though he reported periods with low mood); March 2012 VA treatment record (Veteran no longer takes his PTSD medications and mood has been okay; he reports that he is occasionally depressed but able to deal with these symptoms; he denies suicidal ideation); November 2013 to April 2014 and September 2014 VA treatment records (Veteran denies depression or suicidal ideation); June 2014 VA examination (Veteran reports that he has had no suicidal ideations since 2009; Veteran described recurring brief episodes of depressed mood, occurring every 4 to 6 weeks, and typically lasting 1 to 3 days, and these depressed moods will pass, which is why he believes he no longer needs medication).  Accordingly, the Board finds that the evidence tends to indicate temporary and brief increases in severity in the Veteran's symptoms, and that the Veteran's overall disability picture is consistent with the Veteran's current rating of 50 percent.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007); 

The Board also notes that during the entire appeal period, the Veteran's GAF scores do not support a finding that the Veteran's overall disability picture is consistent with a rating greater 50 percent.  The majority of the Veteran's GAF scores range from 51 to 60, which reflects moderate symptoms or moderate difficulty in social and occupational functioning.  The rest of the Veteran's GAF scores range from 61 to 70, which reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

At no point during the appeal period have the criteria for a rating greater than 50 percent been met for PTSD.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against a finding that a rating greater than 50 percent is warranted, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).   

Extraschedular Rating
 
While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
The Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the Veteran's conditions fail to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  However, in this case, there is no evidence or lay allegation of additional symptoms or disabilities that have not been attributed to a specific service-connected condition.  The Veteran is evaluated for PTSD, rated as 50 percent disabling; lumbar strain with degenerative joint disease, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; left lower extremity radiculopathy associated with lumbar strain with degenerative joint disease, rated as 10 percent disabling; and right ear hearing loss, rated as noncompensable.  The Veteran has at no time during the period under consideration indicated that he believes that the schedular criteria for these disabilities do not adequately describe or reflect his symptomatology.  Further, the Veteran has at no point during the current appeal indicated that his service-connected PTSD results in further disability when looked at in combination with his other service-connected disabilities.  

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected PTSD, which is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms including chronic sleep impairment; anxiety; hypervigilance; irritability; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a work-like setting.  Further, the ratings expressly contemplate psychiatric symptoms that are not listed specifically in the General Rating Formula for Mental Disorders.  Further, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  

TDIU

Total disability based on unemployability exists where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  When the schedular rating is less than total, a TDIU may be assigned if the Veteran meets certain schedular criteria under 38 C.F.R. § 4.16(a) and is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.    If there is only one service-connected disability, this disability shall be ratable at 60 percent or more.  For the purpose of determining if there is one 60 percent disability, multiple injuries incurred in action will be considered as one disability.  38 C.F.R. § 4.16(a).  

When determining whether the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran's service-connected disabilities are currently PTSD, rated as 50 percent disabling; lumbar strain with degenerative joint disease, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; left lower extremity radiculopathy associated with lumbar strain with degenerative joint disease, rated as 10 percent disabling; and right ear hearing loss, rated as noncompensable.  The total combined rating for the entire period on appeal is 60 percent.  All of these disabilities are considered as due to multiple injuries incurred in action during the Veteran's service in combat or as having a common etiology.  See December 2005 and November 2011 rating decisions; September 2011 VA examination; October 2006 notice of disagreement.  Thus, the Veteran has one disability that is rated as 60 percent or more, and the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) are met.  

Further, the Board finds that the evidence supports a finding that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  The Veteran claims that he is unable to secure or follow a substantially gainful occupation due to his service-connected psychiatric and physical disabilities.  See e.g., November 2007 Veteran statement. 

Prior to service, the Veteran worked as a golf caddy, and after high school, he drove a delivery truck.  In college, he worked at an auto plant doing assembly for two years.  He then worked in labor and construction.  In service, the Veteran's military occupational specialty was press information man.  After service, the Veteran obtained a master's degree in history and another master's degree in computer science later in 1995.  See March 2011 VA examination.  After service, the Veteran was writing with the military and then a sports editor for about ten years, writing for magazines.  The Veteran then worked as a war correspondent from about 1979 to 1990 as a writer with the military.  See March 2011 and June 2014 VA examinations.  He was employed by the Soldier of Fortune magazine and was the managing editor until he broke his neck when he slipped and fell in the shower.  See March 2011 VA examination.  The Veteran had difficulty holding a job thereafter for about 5 years and he relates this was in part due to his neck pain but also in part due to his attempt to get dry of alcohol.  Id.  Then, after receiving his master's degree in computer science in 1995, the Veteran set up his own contracting business for network problems for small businesses and was able to make a living doing this due to some solid clients for about 5-10 years, providing services to a couple of engineering companies and other small clients amounting to about 30-40 hours per week, and he retired in about 2006.  See March 2011 and July 2005 VA examinations.  The Veteran was able to obtain Social Security Disability due to cumulative problems related to neck, knee, and PTSD in 2005.  Thereafter, he tried to do some part-time computer work but found it was not very lucrative and he had decreased motivation to do it.  See March 2011 VA examination; September 2007 VA treatment record (Veteran reported that he does not feel able to go back to work, and he may be able to do some part-time odd jobs).  

The Veteran testified that he stopped working 2006 and had tried to do some writing again, but could not travel, research, or concentrate.  See August 2010 Board hearing transcript.  He reports that he also tried to get back into IT consulting and had approached old clients to do so.  The Veteran reported that many were not interested in coming back, which the Veteran attributed to his irrational anger.  See id.  The Veteran has also reported that in the past his irritability has led him to be fired and resulted in his being self-employed.  See November 2013 examination report by Dr. B.  The Veteran testified that when he was working, he was able to function because he was largely controlling his own time.  See August 2010 Board hearing transcript.  The Veteran has reported that he is limited in activity and is unable to travel due to his physical disabilities.  See November 2007 Veteran statement; October 2013 VA treatment record.  The Veteran is competent to report his symptoms and work history, and the Board finds that these reports are credible.  

On VA examination in July 2005, the Veteran was still working 30-40 hours per week in his self-employed computer and cell phone maintenance company.  The examiner stated that the Veteran is employable from a psychiatric standpoint, and that the Veteran "is ideally employable from a setting in which he would have little content with the public and very loose supervision."

The Board acknowledges that on VA psychiatric examination in March 2011, the examiner opined that the Veteran is employable from a purely psychiatric standpoint.   The March 2011 VA examiner stated that the Veteran has no history of significant conflicts with peers or co-workers, and that the Veteran's primary difficulties with work in the past have been due to chronic physical deterioration.  However, given that remaining lay and medical evidence of record shows that the Veteran has a history of interpersonal conflicts with co-workers and that the Veteran's psychiatric symptoms did impact his ability to work in the past, the Board finds this March 2011 VA opinion is inconsistent with the other evidence of record and is therefore of little probative value.  See e.g., undated lay statement from F. R., a previous work colleague of the Veteran (reporting that the Veteran was paranoid and irritable, and had a temper and verbal outbursts); undated lay statement from J. B. (suggesting that the Veteran's bouts of frustration, interpersonal problems, and defensiveness were reason for the termination of his support contract).  

On examination in November 2013, Dr. B. opined that the Veteran sought out protected work environments that would limit his interactions with others. Dr. B. noted that the Veteran worked in the capacity of a military writer, sports writer, and computer consultant, and that even in these settings, the Veteran continued to have problems interacting with others and regulating his anger and mood.  

On VA examination in June 2014, the examiner noted that after service, the Veteran worked as a sports editor for ten years at a daily paper.  The Veteran reported doing very well, having no problems, and getting along very well with the owner, who was a Korean War Veteran.  The Veteran felt more comfortable around the owner, and the Veteran  was allowed to set his own hours, he got two months off in the summer, but he worked 70 hours a week the rest of the time.  He then was hired as a combat correspondent, and did 11 years of war reporting, traveling around the world. He reported that he did very well there because all the employees were
former military, including mostly Marine Corps, Special Forces, and Vietnam Veterans.  After getting his masters in computer science, the Veteran for himself as a systems administrator contractor, and he reported that he lost some customers because he was "intolerant" and was "too rough with people" that he thought were not computer literate.  The Veteran reported that in 2005, his physical problems had become significantly worse, and he found that he could no longer carry a computer.  He notes that this was associated with an increase in short temperedness.  The Veteran stated he would not be able to get hired in part because he physically would not be able to climb a ladder and he might have problems with concentration and focus.  He noted that in 2005 and 2006, prior stopping work, he felt he was making a lot of mistakes and this ended in the loss of one particular contract.  

The June 2014 VA examiner opined that the Veteran retains cognitive, behavioral and emotional capacity to engage in at least simple tasks in a loosely supervised environment.  The examiner noted that this opinion is independent of medical factors, which may be more significant.  The examiner stated that due to the PTSD and depression, the Veteran would perform best in a setting which limits his exposure to the general public, and to other coworkers.  He would work best in an independent role, where he could make his own deadlines, set his own schedule and report to himself.  The examiner also noted that the Veteran would need the opportunity to take a break when he became more irritable.

In a February 2015 addendum opinion, in reference to the June 2014 VA opinion, Dr. B. noted that the June 2014 VA examiner's scenarios of work described are, at best, sheltered or protected work environments.  Dr. B. stated that while the Veteran was previously able to work in protected work environments, this is no longer the case.  Dr. B. also noted the Veteran's history of difficulty adapting to stressful circumstances and his problems interacting with others and regulating his anger and mood.  

The evidence shows that the Veteran's service-connected lumbar back disability limits the Veteran's ability to carry objects, going up ladders, crawling on the floor in order to connect network wires, and driving.  See e.g., July 2005 VA medical examinations (showing that the Veteran is limited to phone work and phone consultation due to his lumbar back disability).

The Board notes that the Veteran is in receipt of SSA disability benefits due in part to his PTSD and lumbar spine disability.  See e.g., October 2006 SSA Determination and Transmittal.  

Based on this evidence, the Board finds that the lay and medical evidence shows that the Veteran's service-connected lumbar spine and left leg disabilities render him unable to perform the physical acts that are required in work-like setting for a physically active occupation in which the Veteran has work experience, namely delivery man, construction worker, frequently traveling journalist, and IT repairman.  The Board also finds that the lay and medical evidence, to include the evidence described in the above discussion regarding PTSD, shows that the Veteran's PTSD renders him unable to perform the mental and social acts that are required in a non-sheltered work-like setting.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The evidence shows that the Veteran's PTSD resulted in his working well only in protected environments with limited interactions with others who were not also Veterans or in self-employment.  As such, the Board finds that the Veteran's psychiatric symptoms render him able to maintain and sustain only marginal employment, and marginal employment is not considered substantially gainful employment.  See 38 C.F.R. § 4.16(a).  For these reasons, the Board finds that the Veteran is rendered unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities. 

Because the Veteran meets the schedular criteria under 38 C.F.R. § 4.16(a) and is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, entitlement to a TDIU is warranted.  38 C.F.R. §§ 3.340, 3.341, 4.16.


ORDER

Entitlement to a disability rating greater than 50 percent for PTSD for the entire appeal period is denied.  

Entitlement to TDIU is granted. 




______________________________________________
E. I. VELEZ
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


